                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN



DIAMOND ASSETS LLC

                Plaintiff,
        v.                                                     Case Number: 18-cv-568

E-TECH ASSET LLC,

                Defendant.

                              MOTION FOR CONTEMPT ORDER

        Plaintiff Diamond Assets, LLC (“Diamond”), by its undersigned attorneys and pursuant

to Federal Rules of Civil Procedure 65 and 70(e), hereby moves the Court for an order finding

Defendant E-Tech Asset LLC (“E-Tech”) in contempt for violating the stipulated preliminary

injunction order entered in this case (Dkt. 22) (the “Order”). For at least the reasons stated in the

accompanying memorandum of law, Plaintiff respectfully requests an order providing the

following relief:

        A. An injunction requiring same-day compliance with the Order;

        B. Enhanced damages under 15 U.S.C. § 1117(a), not to exceed three times actual

             damages to be proven at trial, for the time period of the violation of the Order;

        C. Payment of Diamond’s reasonable attorneys’ fees incurred in preparing and arguing

             this motion; and,

        D. Any additional relief the Court deems just.

Date:           October 5, 2018                        Respectfully submitted,

                                                       By:    s/Garet K. Galster
                                                       Garet K. Galster
                                                       Melissa A. Spindler
SMITH KEANE LLP
1130 James Drive, Suite 104
Hartland, WI 53029
Telephone: 262.563.1438
Facsimile: 262.563.1439
gkg@keaneip.com
mas@keaneip.com
docketing@keaneip.com

Attorneys for Plaintiff
Diamond Assets LLC
